Citation Nr: 1227590	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973, with additional service in the U.S. Army Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied service connection for hypertension.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010. 

In December 2010, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is of record. 
	
In December 2011, the Board remanded the claims then on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action.  In a May 2012 rating decision, the RO awarded service connection for PTSD and  for diabetes mellitus type II associated with herbicide exposure (representing a full grant of the benefits sought with respect to those matters).  After accomplishing further action, the AMC denied the claim for service connection for hypertension, to include as secondary to type II diabetes mellitus (as reflected in a May 2012 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.  

In June 2012, the Board notified the Veteran that the VLJ who presided at his December 2010 Board hearing was no longer with the Board.  The Veteran was advised that he had the right to another hearing by another VLJ.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran replied that he did not wish to have an additional hearing before a different VLJ. 

Review of the electronic folder is noted to include copies of records of adjudicatory actions pertinent to the matter on appeal, and additional VA treatment records.  In August 2012, additional VA treatment records were associated with the Veteran's electronic folder.  The Veteran provided a waiver of RO consideration of additional evidence in May 2012.  See 38 C.F.R. § 20.1304 (2011). 

As final preliminary matters, the Board notes that in May 2012, the Board received a statement from the Veteran concerning entitlement to service connection for depression, sleep disorder, bilateral hearing loss, tinnitus, erectile dysfunction, and glaucoma, to include as secondary to diabetes mellitus type II.  It does not appear that this statement has yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim  remaining on appeal have been accomplished. 

2.  Hypertension was not shown in service or for years thereafter, and there is no competent evidence or opinion even suggesting that there exists a medical nexus between the hypertension diagnosed post service and service. 

3.  The only medical opinion on the question of whether there exists a medical nexus between the Veteran's hypertension and service or a service-connected disability weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an August 2008, December 2008, and January 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of these letters.  

Post rating, a January 2012 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, to include on a secondary basis.  After issuance of the January 2012 letter, and opportunity for the Veteran to respond, the May 2012 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records and the report of a February 2012 VA hypertension examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's December 2010 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

The Board is satisfied that the RO has substantially complied with its December 2011 remand directives as they pertain to the claim for entitlement to service connection for hypertension.  In this regard, as directed by the Board, the Veteran was provided with a VA Form 21-22 and notice as to the evidence needed to support his claim on a secondary basis, additional VA treatment records were obtained, and the Veteran was provided with a VA hypertension examination in February 2012, with an opinion being provided by the examiner.  Thus, the Board finds that the examiner and AMC substantially complied with the Board's December 2011 remand instructions. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis


The Veteran has asserted that his hypertension is secondary to his service-connected diabetes mellitus type II.  In a May 2012 rating decision, the RO, via the AMC, granted service connection for diabetes mellitus type II.   However, to give the Veteran every consideration, the Board will consider all possible theories of entitlement, as the RO has done.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree (10 percent for hypertension) within a prescribed period after discharge from service (one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

Also, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). 

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90 mm. or greater and isolated systolic hypertension as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.). 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for hypertension must be denied. 

The Veteran's November 1970 entrance examination report reflects blood pressure of 116/78.  The Veteran denied a history of high or low blood pressure, and his heart and vascular system were evaluated as normal. 

An August 1972 service examination report documents blood pressure of 110/68, and the Veteran's heart and vascular system were normal. 

On the Veteran's March 1973 separation examination, his blood pressure reading was 122/74.  At that time, his heart and vascular system were also evaluated as normal. 

VA treatment records indicate that the Veteran had a blood pressure reading of 167/71 during a November 2005 Agent Orange examination.  A December 2005 emergency department nursing note shows a blood pressure reading of 157/92.  In June 2006, the Veteran's blood pressure reading was 144/82.  Later that month it was 159/87.  In January 2007, the Veteran was diagnosed with hypertension and started on medication for such.  VA and private treatment records dated since January 2007 reflect ongoing diagnosis and treatment of hypertension.

During the December 2010 Board hearing, the Veteran testified that he believes that his claimed hypertension is secondary to his diabetes and that such conditions were diagnosed around the same time, in 2006.  He stated that no doctor has told him what caused his hypertension.

The Veteran underwent a VA examination for diabetes mellitus and hypertension in February 2012.  In the diabetes mellitus portion of the examination report, the examiner indicated that the Veteran did not have conditions, to include hypertension, that are at least as likely as not (at least a 50 percent probability) due to diabetes.  With regards to whether the Veteran's diabetes mellitus has at least as likely as not (at least a 50 percent probability) been permanently aggravated (meaning that any worsening of the condition is not due to natural progress) by any conditions, to include hypertension, the examiner indicated that there were no applicable conditions.  In the hypertension portion of the examination report, the examiner rendered a diagnosis of hypertension.  The examiner described the history of the Veteran's diagnosed hypertension, noting that blood pressure readings were up in 2005 with blood pressure medication starting in 2006, and diabetes mellitus being diagnosed in 2006.  In conclusion, the examiner remarked that the blood pressure is not related to diabetes mellitus, as there is no evidence of renal disease which would connect the blood pressure to diabetes mellitus.  The examiner noted that the Veteran's blood pressure elevation preceded the diabetes mellitus diagnosis.  Further, the examiner indicated that there was no blood pressure medication until 2006 and no evidence that the Veteran's blood pressure is related to his military service.  

The Board finds that the evidence of record does not support an award of service connection for hypertension on any basis. 

First, the Board finds that there is no evidence that hypertension was manifested during service or within one year of separation from service.  The service treatment records contain no evidence of any such manifestation, and no post-service treatment records even suggest that the Veteran's hypertension began in service or within the first post-service year.  In fact, the first medical indicia of hypertension is reflected in records dated many years after service, a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board also notes that, as hypertension is not among the disabilities recognized by VA as etiologically associated with herbicide exposure (see 38 C.F.R. § 3.309(e)), presumptive service connection for this disability based on any presumed herbicide exposure is not available, even though the Veteran has documented service in Vietnam. 

Additionally, there is no competent medical evidence or opinion even suggesting that there exists a medical nexus between the currently diagnosed hypertension and service or the service-connected diabetes mellitus. 

In this regard, there is no competent evidence or opinion linking the hypertension diagnosed many post service to service, and neither the Veteran nor his representative had presented or identified any such competent evidence or opinion.  In fact, during the December 2010 hearing, the Veteran denied that any doctor had discussed with him the etiology of his hypertension.

Further, on the question of whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus type II, as the Veteran contends, the Board notes that the only competent medical opinion of record, the opinion of the February 2012 VA examiner, weighs against the claim.  The examiner indicated that the Veteran's diagnosed hypertension is not at least as likely as not due to or permanently aggravated by the service-connected diabetes mellitus type II.  Further, the examiner found no evidence that the Veteran's blood pressure is related to his military service.  The Board finds that the February 2012 VA examiner, a physician, based this opinion on evidence contained in the claims file and examination of the Veteran, and provided a conclusion with a rationale supported by the evidence of record.  As such, this opinion is both adequate and competent, and is considered highly probative of the matter of secondary service connection.  

Finally, the Board notes that, in addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the appellant as well as those advanced by his representative, on his behalf; however, such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the medical matter of whether there exists a relationship between hypertension, for which service connection is sought, and either service or service-connected disability-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the appellant nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension, to include on a secondary basis,  must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, is denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


